DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/22 was filed after the mailing date of the Final Office Action on 4/25/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun (US 2011/0084130, previously cited) in view of Troy, et al. (US 2016/0321530, herein Troy).1	Regarding claim 5,2 Lapstun teaches a heterogeneous imaging sensor system, comprising: 	a multiple-pattern fiducial comprising a plurality of patterns detectable by a corresponding number of wavelengths of electromagnetic energy (paragraph 0372); 	a first imaging device to sense a first of the plurality of patterns, the first imaging device detecting a first of the number of wavelengths of electromagnetic energy (paragraph 0790); and 	a second imaging device to sense a second of the plurality of patterns, the second imaging device detecting a second of the number of wavelengths of electromagnetic energy (paragraph 0790).	Lapstun does not explicitly teach the plurality of patterns comprising defined patterns of encoded information.	Troy teaches the plurality of patterns comprising defined patterns of encoded information (paragraph 0047: a QR code with fiducial information).	It would have been obvious to one having ordinary skill in the art at the time to substitute the patterns of Troy for the random patterns of Lapstun, because such a substitution allows for better tracking of objects (paragraph 0006 of Troy).	Regarding claim 1, Lapstun further teaches a first pattern detectable by a first wavelength of electromagnetic energy (paragraph 0790); and 	at least a second pattern detectable by a second wavelength of electromagnetic energy (paragraph 0790).	Regarding claim 2, Lapstun further teaches the first and at least second pattern convey different information (paragraph 0790).	Regarding claim 3, Lapstun further teaches the multiple-pattern fiducial is a two-dimensional (2D) based fiducial (paragraph 0787).	Regarding claim 4, Lapstun further teaches the multiple-pattern fiducial is a three-dimensional (3D) based fiducial (paragraphs 0558-0559).	Regarding claim 6, Lapstun further teaches a weighting module executable by a processing device of the heterogeneous imaging sensor system to weight the influence of the first imaging device and the influence of the second imaging device in detecting the multiple-pattern fiducial (paragraph 0428).	Regarding claim 7, Lapstun further teaches the weighting is based on signal strength, positions of the first and second imaging devices, the angles of the first and second imaging devices, a size of detected features, a quantity of detected features, or combinations thereof (paragraph 0428).	Regarding claim 8, Lapstun further teaches the weighting module uses statistical signal analysis, probability-based prediction for multi-mode tracking, sensor fusion, or combinations thereof (paragraph 0428).	Regarding claim 11, Lapstun further teaches the multiple-pattern fiducial comprises a plurality of multiple-pattern fiducials imageable by the first and second imaging devices, wherein: the multiple-pattern fiducials of the plurality are located at different locations within a field of view of the first and second imaging devices, each of the plurality of multiple-pattern fiducials comprises different patterns, reflect different wavelengths of electromagnetic radiation, or combinations thereof (paragraph 0790).	Regarding claim 12, Lapstun further teaches placing the multiple-pattern fiducial on an object; with the first imaging device, sensing a first pattern of the multiple-pattern fiducial detectable by a first wavelength of electromagnetic energy (paragraph 0790); and 	with the second imaging device, sensing a second pattern of the multiple-pattern fiducial detectable by a second wavelength of electromagnetic energy different from the first wavelength (paragraph 0790).	Regarding claim 13, Lapstun further teaches with a weighting module executable by a processing device, weighting the influence of the first imaging device and the influence of the second imaging device in detecting the multiple-pattern fiducial based on signal strength, positions of the first and second imaging devices, the angles of the first and second imaging devices, a size of detected features, a quantity of detected features, statistical signal analysis, probability-based prediction for multi-mode tracking, sensor fusion, or combinations thereof (paragraph 0790).	Regarding claim 14, Lapstun further teaches with a calibration module executable by a processing device: performing geometry-based calibration for imaging device-to-imaging device three- dimensional (3D) mapping; and calibrating each of the first imaging device's and the second imaging device's settings at an optimal signal response (paragraphs 0558-0559).	Regarding claim 15, Lapstun further teaches with a calibration module executable by a processing device, performing visible wavelength signal calibration, infrared wavelength signal calibration, ultraviolet (UV) signal calibration, or combinations thereof (paragraph 0790).
Allowable Subject Matter
Claims 9-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection. New reference Troy has been used to teach the newly added limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to the cited portions of each reference, please see also the associated figures.
        2 Claim 5 is listed first, since it is now the sole independent claim after Applicant amended the other independent claims to depend on claim 5 to overcome the restriction requirement. The remaining dependent claims will be recited in numerical order.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.